Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite, “when a temperature of the resin liquid is higher than a preset temperature, the feeding power unit delivers the resin liquid from the resin vat to the heat exchange pipeline through the first connecting pipe to cool the resin liquid to obtain a cooled resin liquid, and delivers the cooled resin liquid back to the resin vat through the second connecting pipe, when the temperature of the resin liquid is lower than the preset temperature, the feeding power unit delivers the resin liquid from the resin vat to the heat exchange pipeline through the first connecting pipe to heat the resin liquid to obtain a heated resin liquid, and delivers the heated resin liquid back to the resin vat through the second connecting pipe.” It is unclear if this limitation is drawn merely to a feeding power unit capable of delivering resin liquid as recited or if the limitation is drawn to a method step of delivering resin liquid as recited. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. Claims 2-9 rejected as depending from claim 1. Claims 11-18 rejected as depending from claim 10.
Claims 2, 5, 11, and 14 recite various “water pumps.” In Applicant’s specification, such as in [0048], Applicant discloses that “the first water pump 41 pumps the resin liquid,” with similar teachings for other “water pumps” elsewhere in the specification. As used, the term appears to be intended to apply more generally to a “liquid pump” and not limited to pumping water. Given that the priority document is in another language, this may be a translation issue. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “water pump” in claims 2, 5, 11, and 14 is used to mean “liquid pump,” while the accepted meaning is “water pump” (meaning that it pumps water). The term is indefinite because the specification does not clearly redefine the term.
Claims 6 and 15 each recite “the side of the heat sink away from the second heat exchange sub-pipeline has a relief shape.” The term “relief shape” is used in [0021] and [0052] of Applicant’s disclosure. Neither paragraph provides any indication of what a “relief shape” is. Claims 6-7 and 15-16 are accordingly indefinite for reciting “relief shape.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 10-11, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 110936609A).
Regarding claim 1, Hu discloses a feeding device (ink supply supplying ink to a print head, p. 3), comprising a first connecting pipe (ink outlet tube 43 and ink supply tube 52, p. 12-13, Fig. 4), a second connecting pipe (ink inlet tube 42 and ink supply tube 51, p. 12-13, Fig. 4), a feeding power unit (No. 3 circulation pump and No. 2 circulation pump, p. 12-13), a temperature adjusting device (heat exchange block 21 and ink cooling device 50, p. 12-13, Figs. 4-5) and a resin vat configured to contain resin liquid (ink cartridge 41 configured to contain ink, p. 12), wherein the temperature adjusting device comprises a heat exchange pipeline (ink pipe 210 and liquid pipe 211 and radiator 53, p. 12-13, Figs. 4-5), a liquid intake end of the heat exchange pipeline is connected to a first end of the first connecting pipe (ink outlet tube 43 and ink supply tube 52, p. 12-13, Fig. 4), a liquid output end of the heat exchange pipeline is connected to a first end of the second connecting pipe (ink inlet pipe 42 and ink supply tube 51, p. 12-13, Fig. 4), a second end of the first connecting pipe and a second end of the second connecting pipe are both located in the resin vat (other ends of ink outlet tube 43, ink supply tube 52, ink inlet tube 42, and ink supply tube 51 enter ink cartridge 41, p. 12, Fig. 4), and at least one of the first connecting pipe and the second connecting pipe is provided with the feeding power unit (“the No. 2 circulation pump is provided on the ink inlet tube 42 or the ink outlet tube 43” and “The ink supply tube or the ink supply tube is provided with the No. 3 circulation pump,” p. 2 and 12, Fig. 4); and when a temperature of the resin liquid is higher than a preset temperature, the feeding power unit delivers the resin liquid from the resin vat to the heat exchange pipeline through the first connecting pipe to cool the resin liquid to obtain a cooled resin liquid, and delivers the cooled resin liquid back to the resin vat through the second connecting pipe (thermostat detects temperature as too high, circulate fluid through cooling channel by No. 3 circulation pump, p. 1, 2), when the temperature of the resin liquid is lower than the preset temperature, the feeding power unit delivers the resin liquid from the resin vat to the heat exchange pipeline through the first connecting pipe to heat the resin liquid to obtain a heated resin liquid, and delivers the heated resin liquid back to the resin vat through the second connecting pipe (thermostat detects temperature and when too low, activates No. 2 circulation pump to circulate ink through heat exchange block, p. 2). A first connecting pipe, a second connecting pipe, a feeding device, a temperature adjusting device, and a heat exchange pipeline are all interpreted as reciting at least one. The two structures for each are interpreted as the two parts of each recited component. 
Regarding claim 2, Hu discloses wherein the feeding power unit comprises a first water pump provided at an outer wall of the resin vat (“The ink supply tube or the ink supply tube is provided with the No. 3 circulation pump,” p. 2 and 12, Fig. 4; in embodiments that would locate at an outer wall of ink cartridge 41), the heat exchange pipeline comprises a first heat exchange sub-pipeline, the first connecting pipe comprises a first connecting sub-pipe and a second connecting sub-pipe, and the second connecting pipe comprises a third connecting sub- pipe; a first end of the first connecting sub-pipe is located in the resin vat, and a second end of the first connecting sub-pipe is connected to a liquid intake end of the first water pump (portion of ink supply tube 51 going from ink cartridge 41 to No. 3 circulation pump, p. 2, p. 12-13, Fig. 4); a first end of the second connecting sub-pipe is connected to a liquid output end of the first water pump, and a second end of the second connecting sub-pipe is connected to a liquid intake end of the first heat exchange sub-pipeline (portion of ink supply tube 51 going from No. 3 circulation pump to radiator 53, p. 12-13, Fig. 4); and a first end of the third connecting sub-pipe is connected to a liquid output end of the first heat exchange sub-pipeline, and a second end of the third connecting sub-pipe is located in the resin vat (ink supply tube 52 going from radiator 53 to ink cartridge 41, p. 12-13, Fig. 4).  
Regarding claim 5, Hu discloses wherein the feeding power unit comprises a second water pump provided at an outer wall of the resin vat (“the No. 2 circulation pump is provided on the ink inlet tube 42 or the ink outlet tube 43”, p. 2 and 12-13, Fig. 4; in embodiments that would locate at an outer wall of ink cartridge 41), the heat exchange pipeline comprises a second heat exchange sub-pipeline, the first connecting pipe comprises a fourth connecting sub-pipe and a fifth connecting sub-pipe, and the second connecting pipe comprises a sixth connecting sub-pipe; a first end of the fourth connecting sub-pipe is located in the resin vat, and a second end of the fourth connecting sub-pipe is connected to a liquid intake end of the second water pump (portion of ink inlet tube 42 going from ink cartridge 41 to No. 2 circulation pump, p. 2, p. 12, Fig. 4); a first end of the fifth connecting sub-pipe is connected to a liquid output end of the second water pump, and a second end of the fifth connecting sub-pipe is connected to a liquid intake end of the second heat exchange sub-pipeline (portion of ink inlet tube 42 going from No. 2 circulation pump to heat exchange block 21, p. 12, Fig. 4); and a first end of the sixth connecting sub-pipe is connected to a liquid output end of the second heat exchange sub-pipeline, and a second end of the sixth connecting sub-pipe is located in the resin vat ink outlet tube 43 going from heat exchange block 21 to ink cartridge 41, p. 12, Fig. 4).  
Regarding claim 8, Hu discloses wherein the feeding device further comprises a temperature sensor provided at an outer wall of the resin vat (temperature sensing device disposed in box body of ink cartridge 41, which in embodiments locates it at an outer wall of ink cartridge 41, p. 2-3, 12), wherein the temperature sensor is configured to detect the temperature of the resin liquid in the resin vat (temperature sensing device for ink in ink cartridge 41, p. 2-3, 12).
Regarding claim 10, Hu discloses a 3D printer (p.1) comprising a feeding device according to claim 1 (see rejection above regarding claim 1). 
Regarding claim 11, Hu discloses wherein the feeding power unit comprises a first water pump provided at an outer wall of the resin vat (“The ink supply tube or the ink supply tube is provided with the No. 3 circulation pump,” p. 2 and 12, Fig. 4; in embodiments that would locate at an outer wall of ink cartridge 41), the heat exchange pipeline comprises a first heat exchange sub-pipeline, the first connecting pipe comprises a first connecting sub-pipe and a second connecting sub-pipe, and the second connecting pipe comprises a third connecting sub- pipe; a first end of the first connecting sub-pipe is located in the resin vat, and a second end of the first connecting sub-pipe is connected to a liquid intake end of the first water pump (portion of ink supply tube 51 going from ink cartridge 41 to No. 3 circulation pump, p. 2, p. 12-13, Fig. 4); a first end of the second connecting sub-pipe is connected to a liquid output end of the first water pump, and a second end of the second connecting sub-pipe is connected to a liquid intake end of the first heat exchange sub-pipeline (portion of ink supply tube 51 going from No. 3 circulation pump to radiator 53, p. 12-13, Fig. 4); and a first end of the third connecting sub-pipe is connected to a liquid output end of the first heat exchange sub-pipeline, and a second end of the third connecting sub-pipe is located in the resin vat (ink supply tube 52 going from radiator 53 to ink cartridge 41, p. 12-13, Fig. 4).  
Regarding claim 14, Hu discloses wherein the feeding power unit comprises a second water pump provided at an outer wall of the resin vat (“the No. 2 circulation pump is provided on the ink inlet tube 42 or the ink outlet tube 43”, p. 2 and 12-13, Fig. 4; in embodiments that would locate at an outer wall of ink cartridge 41), the heat exchange pipeline comprises a second heat exchange sub-pipeline, the first connecting pipe comprises a fourth connecting sub-pipe and a fifth connecting sub-pipe, and the second connecting pipe comprises a sixth connecting sub-pipe; a first end of the fourth connecting sub-pipe is located in the resin vat, and a second end of the fourth connecting sub-pipe is connected to a liquid intake end of the second water pump (portion of ink inlet tube 42 going from ink cartridge 41 to No. 2 circulation pump, p. 2, p. 12, Fig. 4); a first end of the fifth connecting sub-pipe is connected to a liquid output end of the second water pump, and a second end of the fifth connecting sub-pipe is connected to a liquid intake end of the second heat exchange sub-pipeline (portion of ink inlet tube 42 going from No. 2 circulation pump to heat exchange block 21, p. 12, Fig. 4); and a first end of the sixth connecting sub-pipe is connected to a liquid output end of the second heat exchange sub-pipeline, and a second end of the sixth connecting sub-pipe is located in the resin vat ink outlet tube 43 going from heat exchange block 21 to ink cartridge 41, p. 12, Fig. 4).  
Regarding claim 17, Hu discloses wherein the feeding device further comprises a temperature sensor provided at an outer wall of the resin vat (temperature sensing device disposed in box body of ink cartridge 41, which in embodiments locates it at an outer wall of ink cartridge 41, p. 2-3, 12), wherein the temperature sensor is configured to detect the temperature of the resin liquid in the resin vat (temperature sensing device for ink in ink cartridge 41, p. 2-3, 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 110936609A) as applied to claim 2 above, and further in view of Wang (US 2019/0009474) (the rejection of claim 4 as evidenced by Gerstenmeier (US 2022/0107099)).
	Regarding claim 3, Hu teaches wherein the temperature adjusting device comprises a refrigeration module comprising a cooling block (radiator 53, p. 12-13, Fig. 4), wherein the cooling block is provided on a first side of the first heat exchange sub-pipeline (radiator 53, p. 12-13, Fig. 4).
	Hu teaches a feeding device substantially as claimed. Hu does not disclose wherein the refrigeration module comprises a refrigeration component, wherein the refrigeration component is provided on a second side of the first heat exchange sub-pipeline.
	However, in the same field of endeavor of controlling the temperature of the fluid for an additive manufacturing device, Wang teaches wherein the temperature adjusting device (heat conducting jacket 11 and a semiconductor refrigeration system, [0056], Figs. 2, 4) comprises a refrigeration module comprising a cooling block (heat conducting jacket 11, [0056], Figs. 2, 4) and a refrigeration component (semiconductor refrigeration device 12, [0056], Figs. 2, 4), wherein the cooling block is provided on a first side of the first heat exchange sub-pipeline (heat conducting jacket 11 sleaved on outer periphery of second material container 42, and because it surrounds it is on a first side, [0056], Fig. 4)), and the refrigeration component is provided on a second side of the first heat exchange sub-pipeline (semiconductor refrigeration device 12 is not surrounding second material container 12 and thereby it is on a side that is not a portion on a first side, [0056], Fig. 4).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified radiator 53 of Hu to be the temperature control system of Wang because [0027] of Wang teaches that it realizes an accurate temperature control to an accuracy of 0.01 degrees).
Regarding claim 4, Hu in view of Wang teaches  wherein the refrigeration component comprises a refrigeration side of a semiconductor, and the semiconductor is composed of at least two different semiconductor materials (semiconductor refrigeration device 12, [0056]; as evidenced by [0005] of Gerstenmeier, a semiconductor refrigeration device operates with two different semiconductor materials, one of them p-type, the other one n-type, that way, when a voltage is applied, one side is heated, the other cooled).  

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 110936609A) as applied to claim 5 above, and further in view of Bielinski (US 6,401,462).
	Regarding claim 6, Hu teaches a device substantially as claimed. Hu does not disclose wherein the temperature adjusting device comprises a heating module comprising a heat sink, a fan and a heating component, wherein the heating component is provided on a first side of the second heat exchange sub-pipeline, the heat sink is provided on a second side of the second heat exchange sub-pipeline, the fan is provided on a side of the heat sink away from the second heat exchange sub-pipeline, and the side of the heat sink away from the second heat exchange sub-pipeline has a relief shape.
However, solving the same problem of adjusting temperature, Bielinski teaches wherein the temperature adjusting device comprises a heating module comprising a heat sink (second body 16 including a radiator 62 with fins 64, col. 7 ll. 12-14, Fig. 9), a fan (fan 106, col. 9 ll. 41-50, Fig. 9) and a heating component (interface 18 including a semiconductor module, col. 6 ll. 62 to col. 7 ll. 8, Fig. 9), wherein the heating component is provided on a first side (Fig. 9), the heat sink is provided on a second side (Fig. 9), the fan is provided on a side of the heat sink away from the heating component (Fig. 9), and the side of the heat sink away from the heating component has a relief shape (while it is unclear what the meaning of relief shape is, fins 64 extending from second body 16 are believed to constitute a relief shape because of the resemblance to heat sink 53 in Fig. 2 of Applicant’s disclosure).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified heat exchange block 21 of Hu to include the interface 18, second body 16, and fan 106 of Bielinski as presented in Fig. 9 because col. 2 ll. 4-10 teaches various advantages of thermoelectric systems for controlling temperature which achieves the same function as heat exchange block 21 and would therefore be predictable to achieve the same function. As modified, the heating component is provided on a first side of the second heat exchange sub-pipeline, the heat sink is provided on a second side of the second heat exchange sub-pipeline, and the fan is provided on a side of the heat sink away from the second heat exchange sub-pipeline (with reference to Fig. 4 of Hu, replacing a heat exchange block 21 as specified would result in the heating component being on one side and the heat sink and fan on another; note how ink inlet tube 42 and ink outlet tube 43 enter from the side and interact with the semiconductor module of interface 18 from a side, and the heat sink and fan would therefore be on top and thereby on a second side.  
Regarding claim 7, Hu in view of Bielinski teaches wherein the heating component comprises a heating side of a semiconductor (interface 18 including a semiconductor module, col. 6 ll. 62 to col. 7 ll. 8, Fig. 9), and the semiconductor is composed of at least two different semiconductor materials (col. 1 ll. 39-45).  

Claim(s) 9 an 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 110936609A).
Regarding claim 9, Hu discloses wherein the feeding device further comprises a controller in communication connection with the temperature sensor and the feeding power unit, wherein the controller is configured to obtain the temperature detected by the temperature sensor; and when the temperature of the resin liquid is higher or lower than the preset temperature, the feeding power unit is driven (p. 3 teaches a method of performing these steps and while Hu is silent as to a controller, it would have been obvious to include a controller to automatically perform the taught steps on p. 3 to improve efficiency, p. 3).
Regarding claim 18, Hu discloses wherein the feeding device further comprises a controller in communication connection with the temperature sensor and the feeding power unit, wherein the controller is configured to obtain the temperature detected by the temperature sensor; and when the temperature of the resin liquid is higher or lower than the preset temperature, the feeding power unit is driven (p. 3 teaches a method of performing these steps and while Hu is silent as to a controller, it would have been obvious to include a controller to automatically perform the taught steps on p. 3 to improve efficiency, p. 3).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 110936609A) as applied to claim 11 above, and further in view of Wang (US 2019/0009474) (the rejection of claim 13 as evidenced by Gerstenmeier (US 2022/0107099)).
	Regarding claim 12, Hu teaches wherein the temperature adjusting device comprises a refrigeration module comprising a cooling block (radiator 53, p. 12-13, Fig. 4), wherein the cooling block is provided on a first side of the first heat exchange sub-pipeline (radiator 53, p. 12-13, Fig. 4).
	Hu teaches a 3D printer substantially as claimed. Hu does not disclose wherein the refrigeration module comprises a refrigeration component, wherein the refrigeration component is provided on a second side of the first heat exchange sub-pipeline.
	However, in the same field of endeavor of controlling the temperature of the fluid for an additive manufacturing device, Wang teaches wherein the temperature adjusting device (heat conducting jacket 11 and a semiconductor refrigeration system, [0056], Figs. 2, 4) comprises a refrigeration module comprising a cooling block (heat conducting jacket 11, [0056], Figs. 2, 4) and a refrigeration component (semiconductor refrigeration device 12, [0056], Figs. 2, 4), wherein the cooling block is provided on a first side of the first heat exchange sub-pipeline (heat conducting jacket 11 sleaved on outer periphery of second material container 42, and because it surrounds it is on a first side, [0056], Fig. 4)), and the refrigeration component is provided on a second side of the first heat exchange sub-pipeline (semiconductor refrigeration device 12 is not surrounding second material container 12 and thereby it is on a side that is not a portion on a first side, [0056], Fig. 4).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified radiator 53 of Hu to be the temperature control system of Wang because [0027] of Wang teaches that it realizes an accurate temperature control to an accuracy of 0.01 degrees).
Regarding claim 13, Hu in view of Wang teaches  wherein the refrigeration component comprises a refrigeration side of a semiconductor, and the semiconductor is composed of at least two different semiconductor materials (semiconductor refrigeration device 12, [0056]; as evidenced by [0005] of Gerstenmeier, a semiconductor refrigeration device operates with two different semiconductor materials, one of them p-type, the other one n-type, that way, when a voltage is applied, one side is heated, the other cooled).  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 110936609A) as applied to claim 14 above, and further in view of Bielinski (US 6,401,462).
	Regarding claim 15, Hu teaches a 3D printer substantially as claimed. Hu does not disclose wherein the temperature adjusting device comprises a heating module comprising a heat sink, a fan and a heating component, wherein the heating component is provided on a first side of the second heat exchange sub-pipeline, the heat sink is provided on a second side of the second heat exchange sub-pipeline, the fan is provided on a side of the heat sink away from the second heat exchange sub-pipeline, and the side of the heat sink away from the second heat exchange sub-pipeline has a relief shape.
However, solving the same problem of adjusting temperature, Bielinski teaches wherein the temperature adjusting device comprises a heating module comprising a heat sink (second body 16 including a radiator 62 with fins 64, col. 7 ll. 12-14, Fig. 9), a fan (fan 106, col. 9 ll. 41-50, Fig. 9) and a heating component (interface 18 including a semiconductor module, col. 6 ll. 62 to col. 7 ll. 8, Fig. 9), wherein the heating component is provided on a first side (Fig. 9), the heat sink is provided on a second side (Fig. 9), the fan is provided on a side of the heat sink away from the heating component (Fig. 9), and the side of the heat sink away from the heating component has a relief shape (while it is unclear what the meaning of relief shape is, fins 64 extending from second body 16 are believed to constitute a relief shape because of the resemblance to heat sink 53 in Fig. 2 of Applicant’s disclosure).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified heat exchange block 21 of Hu to include the interface 18, second body 16, and fan 106 of Bielinski as presented in Fig. 9 because col. 2 ll. 4-10 teaches various advantages of thermoelectric systems for controlling temperature which achieves the same function as heat exchange block 21 and would therefore be predictable to achieve the same function. As modified, the heating component is provided on a first side of the second heat exchange sub-pipeline, the heat sink is provided on a second side of the second heat exchange sub-pipeline, and the fan is provided on a side of the heat sink away from the second heat exchange sub-pipeline (with reference to Fig. 4 of Hu, replacing a heat exchange block 21 as specified would result in the heating component being on one side and the heat sink and fan on another; note how ink inlet tube 42 and ink outlet tube 43 enter from the side and interact with the semiconductor module of interface 18 from a side, and the heat sink and fan would therefore be on top and thereby on a second side.  
Regarding claim 16, Hu in view of Bielinski teaches wherein the heating component comprises a heating side of a semiconductor (interface 18 including a semiconductor module, col. 6 ll. 62 to col. 7 ll. 8, Fig. 9), and the semiconductor is composed of at least two different semiconductor materials (col. 1 ll. 39-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 11,220,060) teaches subject matter similar to Wang (US 2019/0009474), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726